On Motion for Rehearing."
On motion for rehearing our attention has been called to the fact that, in the statement, of the case, two errors, immaterial to the decision rendered, were made in the original opinion in this case. These errors have been noted and suitable correction made in the original opinion.
Appellant complains that the trial court did not make the specific findings ascribed to it by the opinion in reference to the 1927 and 1928 assessments made against him on the stock in the Oak Cliff Bank; the matter complained of only states what the court construed to be the necessary effect of the court’s-findings of fact on this matter, and we adhere to the original statement as to such findings.
 Appellee complains that this court, in response to a proper cross-assignment' of error, should have allowed interest on the-*375amount found In favor of appellee at the rate of 6 per cent, per annum from January 1, 19£7 to the date of the judgment, and reform the judgment of lower court to this extent. .We do not think the court erred in the refusal to allow such interest. This was a partnership in which each party claimed an indebtedness against the other party; we do not think there was a final accounting between them until the trial of the case. Ap-pellee in his written argument states the rule that we think applies to this case under the facts above stated. This rule is, in the language of appellee, “interest is not allowed on partnership accounts prior to the time an accounting is had, and the balance ascertained.” Prior to the trial, each party was contending the other owed him.
Both motions for rehearing are overruled.